Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


ERIC FLORES,


RELATOR.

 §
 
§
 
§
 
§
 
§



No. 08-10-00288-CV

AN ORIGINAL PROCEEDING IN 

MANDAMUS 



 

 

 




MEMORANDUM OPINION 

ON PETITION FOR WRIT OF MANDAMUS

            Eric Flores has filed a petition for writ of mandamus to complain of decisions related to
his commitment to a psychiatric center.  The El Paso County Probate Court No. 1 ordered
Mr. Flores to be detained under a warrant of emergency detention and later found probable cause
to believe that Mr. Flores could cause serious harm to himself or another person.  See
Tex.Health & Safety Code Ann. §§ 573.012, 574.025, 574.026 (Vernon 2010).  The case was
set for a jury trial on September 24, 2010.
            Mr. Flores asserts that the trial court has prevented him from pursuing nonfrivolous legal
claims.  However, the petition states that Mr. Flores is represented by counsel in the commitment
proceedings.  Because he is represented by counsel, neither the probate court nor this Court is
obligated to accept or consider Mr. Flores’s pro se requests for relief.  See In re Watson, No.
07-08-0232-CV, 2008 WL 2583003, at *1 (Tex.App.--Amarillo June 30, 2008, orig. proceeding);
In re Sondley, 990 S.W.2d 361, 362 (Tex.App.--Amarillo 1999, orig. proceeding).  Accordingly,
the petition for writ of mandamus is denied.



October 13, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.